Appeal by one of the successful bidders at a mortgage foreclosure sale from an order of the Supreme Court, Queens County, dated April 13, 1979, which, inter alia, denied its application to compel the receiver of rents to pay arrears in real estate taxes and water and sewer assessments on the mortgaged premises. Appeal dismissed, with $50 costs and disbursements payable to the receiver. It has been brought to *793this court’s attention that during the pendency of the within application before Special Term, the appellant made an unconditional assignment of its rights, title and interest in the "terms of sale and judgment of foreclosure and sale.” Therefore, since appellant’s interest in the subject matter of controversy ceased, pendente lite, it is no longer an "aggrieved party” within the purview of CPLR 5511. Accordingly, the appeal is dismissed (see Matter of Luckenbach, 303 NY 491, 495-496; 4 CJS, Appeal and Error, §§ 181, 404). Nevertheless, we have considered the issues raised on appeal by appellant and find them to be without merit. Titone, J. P., O’Connor, Gulotta and Margett, JJ., concur.